Citation Nr: 1014264	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
status post operative repair of dislocated left shoulder and 
removal of tumor from left humerus with moderate 
osteoarthritis of acromioclavicular joint with associated 
impingement syndrome (left shoulder disability), currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to an 
increased rating for the service-connected left shoulder 
disability, rated as 20 percent disabling.  

In an April 2009 decision/remand, the issue of entitlement to 
an increased rating for the service-connected left shoulder 
disability was remanded by the Board back to the RO, via the 
Appeals Management Center, for additional development of the 
record.  


FINDINGS OF FACT

1.  The Veteran's service-connected left (minor) shoulder 
disability is manifested by flexion and abduction limited to 
70 degrees with pain, internal rotation limited to 60 degrees 
with pain, and external rotation limited to 80 degrees with 
pain; however, with magnetic resonance imaging (MRI) findings 
of mild anterior supraspinatus tendinosis, AC arthritis, and 
impingement syndrome, as well as credible evidence of 
frequent flare-ups of severe pain involving the entire upper 
left extremity, atrophy of the anterior deltoid, and muscle 
weakness on examination, the overall disability picture more 
nearly approximates that of limitation of motion of the arm 
to 25 degrees from the side.  

2.  The Veteran's service-connected left (minor) shoulder 
disability is not productive of ankylosis of the 
scapulohumeral articulation; and, no other impairment of the 
humerus such as loss of head, nonunion or fibrous union has 
been demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 30 
percent, but no higher, for the service-connected left 
shoulder disability have been more nearly approximated during 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated June 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the Veteran has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  Moreover, in response to the RO's 
June 2004 letter, the Veteran submitted a signed statement 
dated in June 2004 indicating that he had no additional 
relevant medical evidence to submit regarding his claim for 
an increased rating and requested expedited handling of his 
claim.  

II.  Increased Ratings

The Veteran seeks an increased rating for the service-
connected left shoulder disability, currently rated as 20 
percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran is right-handed, thus, his service-connected left 
shoulder disability affects his minor arm.  

The Veteran's left shoulder disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5201 based on limitation of motion of the arm.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  The criteria pertaining to degenerative arthritis 
under Diagnostic Code 5003 instruct to rate degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5201, a rating of 20 percent is 
warranted when motion of the minor arm is limited to shoulder 
level.  A 20 percent evaluation is also warranted for 
limitation of motion of the minor arm midway between the side 
and shoulder level.  A 30 percent rating contemplates 
limitation of motion of the minor arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In support of his claim for increase, the Veteran reported 
that the pain in his shoulder radiated down his entire arm 
into his hand.  

At VA examinations in July 2004 and December 2009, the 
Veteran reported nearly constant pain in the left shoulder, 
described as "sharp" and which was aggravated by overhead 
activity.  The Veteran reported associated stiffness and 
weakness, and denied subluxation, instability, heat, redness, 
and dislocation.  The Veteran reported that severe flare-ups 
occurred several times per week and tended to last for 
several hours.  

In 2004 the Veteran reported that he missed several days of 
work due to his left shoulder pain, although he reported in 
December 2009 that the service-connected left shoulder 
disability did not have significant effects on his job.  

Notwithstanding the absence or presence of any occupational 
effects, the Veteran's daily living was significantly 
affected in that he had trouble sleeping at night because he 
could not find a comfortable position due to the left 
shoulder pain.  Additionally, the Veteran reported that he 
was no longer able to play tennis or golf as a result of the 
service-connected left shoulder disability.  
In July 2004, the Veteran could forward flex the shoulder to 
90 degrees, and abduct to 60 degrees.  External rotation was 
to 70 degrees and internal rotation was to 50 degrees.  The 
Veteran had a positive speed test and a negative drop arm 
sign.  Moderate crepitus was noted with abduction external 
rotation.  There was atrophy noted in the biceps as the 
circumference measured 35 cm. on the right and 32 cm. on the 
left.  Forearm circumference measured 30 cm. on the right and 
29 cm. on the left.  Grip strength was 120 pounds on the 
right and 70 pounds on the left.  Gripping left upper 
extremity reproduced left shoulder pain.  Pinch strength was 
20 pounds on the right and 5 pounds on the left.  
Neurovascular status to the left shoulder was intact.  X-ray 
impression was: (1) radiographic changes consistent with 
prior surgical procedure proximal humeral head; and (2) 
moderate osteoarthritis of acromioclavicular joint with 
associated impingement syndrome.  
The clinical impression on examination was (1)status post 
repair anterior shoulder dislocation left shoulder without 
any evidence of residual instability; (2) status post 
curettement proximal bone tumor with resultant weakness left 
upper extremity loss of range of motion; and (3) 
osteoarthritis of acromioclavicular joint with associated 
impingement syndrome directly related to (1).  Significantly, 
the examiner noted that after three repetitions on a lifting 
station, the Veteran's left shoulder fatigue failed.  
Reexamination of the Veteran's shoulder did not demonstrate 
any increase in swelling but the Veteran demonstrated muscle 
weakness and forward flexion dynamics reduced to 60 degrees.  
With a reasonable degree of medical probability, the examiner 
opined that the Veteran's left shoulder condition gave him 
difficulty with any type of overhead reaching, and/or 
material handing in excess of 10 pounds.  

At the December 2009 VA examination, there was exquisite 
tenderness to palpation over the left supraspinatus tendon 
and the lateral subacromial region.  There was mild atrophy 
of the anterior deltoid.  There was tenderness to palpation 
at the left AC joint.  O'Brien test, empty can sign, and 
impingement signs, were all positive.  

Left shoulder forward flexion and abduction was from 0 to 80 
degrees with pain starting at 70 degrees.  Internal rotation 
was from 0 to 70 degrees, with pain starting at 60 degrees.  
External rotation was from 0 to 80 degrees, with pain at the 
end range of motion.  Right shoulder by contrast revealed 
forward flexion and abduction from 0 to180 degrees, internal 
and external rotation from 0 to 90 degrees without pain.  On 
repetitive testing, there was no additional limitation due to 
painful motion, fatigue, weakness or incoordination.  The 
Veteran was not having a flare-up at the time of the 
examination.  The diagnosis was:  (1) postoperative 
dislocation of the left shoulder: (2) removal of tumor from 
the left humerus; (3) osteoarthritis of the acromiclavicular 
joint; (4) left shoulder impingement syndrome.  

A magnetic resonance imaging (MRI) study from April 2009 
noted:  (1) mild anterior supraspinatus tendinosis, no 
rotator cuff tear; (2) minimal acromioclavicular arthritis; 
and (3) postoperative changes.  

Based on the foregoing, the criteria for the assignment of 
the next higher, 30 percent rating, but not higher, are met 
in this case.  

Regarding the Veteran's range of motion of the left arm, the 
criteria for the assignment of a 30 percent rating are not 
met based on the application of the degree of limitation of 
motion, alone, to the rating schedule under Diagnostic Code 
5201 because the Veteran's motion of his service-connected 
(minor) arm is not limited to 25 degrees from the side.  
However, there are multiple other factors involved with the 
Veteran's specific disability that provide an overall 
disability picture that more nearly approximates the criteria 
for the assignment of a 30 percent rating in this case.  For 
example, the Veteran is certainly competent to report his 
level of pain, and the frequency of his flare-ups.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the 
Veteran has clearly indicated that the pain associated with 
the service-connected left shoulder disability is not limited 
to the shoulder area alone, but rather, he has indicated that 
the pain radiates down the entire upper left extremity into 
the left hand.  The criteria under Diagnostic Code 5201, 
however, only contemplate symptomatology associated with the 
upper portion of the extremity.  

Moreover, the objective findings in this case support the 
Veteran's assertions that the overall disability picture is 
severe enough to warrant a rating in excess of the 20 percent 
currently assigned.  For example, both the 2004 and the 2009 
examination reports provide objective evidence of atrophy and 
fairly significant weakness of the left arm in addition to 
the limited motion.  

Additionally, the objective of the rating criteria is to 
compensate based on functional impairment, and thus the 
criteria generally provides for a higher rating for the 
major, or dominant, arm when a claim involves the use of a 
hand or arm.  Here, the Veteran's service-connected 
disability involves the left extremity, but the Veteran is 
not left-arm dominant.  As such, a greater degree of 
limitation of motion is generally required to meet the 
criteria for the assignment of a 30 percent rating for the 
service-connected left shoulder disability based on the 
rating schedule than would be required if the service-
connected disability affected the dominant arm.  In this 
case, however, much of the Veteran's functional impairment 
associated with the left shoulder disability in this case 
would not be more or less severe if it were associated with 
the dominant arm based on the symptomatology reported by the 
Veteran, and as such, the Veteran should be compensated 
accordingly.  For example, the Veteran has difficulty 
sleeping at night because of pain in the shoulder and arm and 
he finds it difficult to get comfortable in bed as a result.  
This type of functional impairment is not distinguishable 
based on whether the Veteran is right arm-dominant or left-
arm dominant, and as such, the rating assigned based on such 
functional impairment should not necessarily be based on 
whether the Veteran's service-connected extremity is the 
major extremity or the minor extremity.  

Based on the foregoing, in addition to the Veteran's credible 
complaints of pain which are not limited to the shoulder 
alone, but rather, extend down the left upper extremity into 
the left hand, as well as all of the objective findings 
including significant limitation of motion, the overall 
disability picture in this case more nearly approximates that 
of motion of the minor arm limited to 25 degrees from the 
side.  As such, the criteria for the assignment of a 30 
percent rating, but no higher, for the service-connected left 
shoulder disability are more nearly approximated.  

A rating in excess of 30 percent is not warranted in this 
case.  

Other applicable diagnostic codes have been considered in 
order to determine whether a rating in excess of 30 percent 
may be assigned to the service-connected left shoulder 
disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 
40 percent rating is assigned for unfavorable ankylosis of 
the scapulohumeral articulation, where abduction is limited 
to 25 degrees from the side.  As ankylosis of the left 
shoulder has never been demonstrated, a rating under 
Diagnostic Code 5200 is not for application in this case.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, a 40 percent 
rating is assigned for fibrous union of the humerus involving 
the minor shoulder.  A 50 percent rating is assigned for the 
minor arm where there is nonunion of the humerus (false flail 
joint).  Finally, a 70 percent rating is assigned for the 
minor arm where there is loss of the head of the humerus 
(flail shoulder).  The medical evidence of record in this 
case does not show that the service-connected left shoulder 
disability is productive of false flail joint, flail shoulder 
or nonunion of the humerus.  Thus, a rating in excess of 30 
percent pursuant to Diagnostic Code 5202 is not for 
application in this case.  

There are no other potentially applicable diagnostic codes 
that would provide the Veteran with a disability rating in 
excess of 30 percent for the service-connected left shoulder 
disability.  

Resolving all doubt in the Veteran's favor, the criteria for 
the assignment of a 30 percent rating, but no higher, are 
more nearly approximated for the service-connected left 
shoulder disability.  The preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent 
for the service-connected left shoulder disability; there is 
no doubt to be resolved in this regard.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

The criteria for the assignment of this 30 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected left shoulder disability under consideration here 
has caused marked interference with employment, has 
necessitated frequent periods of hospitalization beyond those 
noted above, or otherwise renders impracticable the 
application of the regular schedular standards.  The regular 
schedular standards contemplate the symptomatology shown in 
this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
schedular standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


IV.  Total disability rating due to individual 
unemployability (TDIU)

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record clearly shows that the Veteran is currently 
employed on a full-time basis; thus, there is no cogent 
evidence of  unemployability and entitlement to increased 
compensation based on TDIU is not warranted.  See the 
December 2009 VA examination report.


ORDER

An increased rating of 30 percent, but no higher, for the 
service-connected status post operative repair of dislocated 
left shoulder and removal of tumor from left humerus with 
moderate osteoarthritis of acromioclavicular joint with 
associated impingement syndrome (left shoulder disability) is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


